Filed 6/4/14 In re C.R. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re C.R., a Person Coming Under the                                B251171
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. FJ47413)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

C.R.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, Robert
Totten, Judge. Affirmed.
         Arielle Bases, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Appellant C.R. admitted the allegation that he had committed a robbery in
violation of Penal Code section 211. The juvenile court sustained the petition, found
appellant was a person described by Welfare and Institutions Code section 602, adjudged
appellant to be a ward of the court, and ordered appellant to camp placement for a term of
six months, with a maximum term of confinement of 4 years.
       Following his release from camp, appellant failed to report to his probation officer
and failed to attend a court hearing. Appellant admitted his violation of probation, the
court found the Welfare and Institutions Code section 777 notice of violation true and
ordered suitable placement in Rite of Passage of Sierra Ridge.
       Appellant appeals from the juvenile court’s order. Finding no error, we affirm.


                                            Facts
       Because appellant admitted committing the robbery, the facts of the robbery are
not found in the record. Similarly, appellant admitted violating probation by not
reporting to his probation officer and no further details are found in the record.


                                         Discussion
       Appellant filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. Appellant’s counsel filed an opening brief pursuant to People v. Wende
(1979) 25 Cal.3d 436, and requested this court to independently review the record on
appeal to determine whether any arguable issues exist.
       On January 23, 2014, we advised appellant he had 30 days in which to personally
submit any contentions or issues which he wished us to consider. No response has been
received to date.
       We have examined the entire record and are satisfied appellant’s attorney has fully
complied with her responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)




                                              2
                                       Disposition
      The juvenile court’s order is affirmed.
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           MINK, J.



We concur:




      MOSK, ACTING P. J.




      KRIEGLER, J.




     Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                            3